it tgL._4L
                                re:"'                                                     03/09/2021



            TN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0720


                                       DA 19-0720
                                                                  FILED
STATE OF MONTANA,                                                 MAR 0 9 2021
                                                               Bowen Greenw000
                                                             Clerk of Supreme Couri
             Plaintiff and Appellee,                            State of Montana



       v.                                                          ORDER

PAUL LEONARD BEAN,

              Defendant and Appellant.


      Counsel for Appellant Paul Leonard Bean filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738,87 S. Ct. 1396(1967). This Court granted Bean time to respond,
but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Bean's appeal in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies ofthis Order to all counsel of record and to
Bean personally.
       DATED this C\ "day of March, 2021.




                                                               Chief Justice